The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2015

                                     No. 04-14-00610-CR

                                       Joe A. GOMEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4656
                           Honorable Ron Rangel, Judge Presiding

                                        ORDER
        On April 10, 2015, this court abated this appeal to the trial court to hold a hearing to
determine whether appellant desired to prosecute his appeal, whether appellant was indigent, and
whether counsel had abandoned this appeal. See TEX. R. APP. P. 38.8(b)(2). On May 11, 2015,
this court received a supplemental clerk’s record which contains a transcript of the abandonment
hearing and the trial court’s findings of fact and conclusions of law. The trial court states
appellant desires to prosecute the appeal, he is indigent, and appellant’s counsel has not
abandoned this appeal.

       On May 8, 2015, this Court received appellant’s brief.

        It is therefore ORDERED that this appeal is reinstated on the docket of this court. It is
further ORDERED the State shall file its brief on or before 30 days from the date of this Order.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court